Concurring and Dissenting Opinion by
Judge Eogers :
The Philadelphia School District’s Plan to accomplish the cure of serious conditions of racial segregation is based on the hope that its educational innovations will induce students voluntarily to enroll in the District’s schools without regard to race. I have no quarrel with the majority’s general approval of the Plan because the Pennsylvania Human Eelations Commission, commendably in my view, also generally approves the Plan and Federal funding seems to be in prospect.
The Commission originally had fourteen specific objections to the School District’s Plan. Eleven of these objections have been resolved by discussion between the parties. The five remaining Commission objections are:
1. The Plan is based entirely on the voluntary participation of students in the program elements to be offered by the District and contains no contingency plan for desegregation by *649involuntary reassignment should the voluntary plan fail.
2. The Plan fails to reassign students who attend schools in contiguous school attendance areas by redrawing attendance boundary lines, pairing, or any other means so as to guarantee that some measure of desegregation is accomplished during the first year of the Plan’s operation.
3. The Plan fails to include a system of controls to be exercised by the District to guarantee that students will be selected for each program element and site to insure a non-segregated racial mix of participants.
4. A number of the program elements proposed by the District offer only part-time desegregated educational experience.
5. The Plan proposes to exempt large numbers of schools without providing adequate justification as required by this Court’s Order.
In my opinion, we should require the School Board’s Plan to make provisions for meeting the Commission’s objection No. 3 and, to the limited extent hereinafter mentioned, objection No. 2.1 The *650Commission’s objection No. 2 is, in my opinion, very important. In our opinion in Pennsylvania Human Relations Commission v. School District of Philadelphia, 23 Pa. Commonwealth Ct. 312, 352 A.2d 200 (1976), we listed examples of Philadelphia elementary schools where wide variations in racial composition existed in schools in the same District Planning Areas. At the hearing on the Commission’s present Petition for Enforcement the Commission gave evidence that upwards of forty elementary schools could be paired or, by redrawing attendance boundaries, might be provided with an integrated student body. The School District presented reasons why in the cases of some of these schools the Commission’s suggestion would present difficulties. The record also discloses, however, that eight elementary schools had been studied by the District’s staff on order of the Superintendent and that the staff’s study demonstrated how those eight schools could be integrated. The Board voted on whether the staff’s Plan should be implemented. The eight elementary schools proposed by the staff to be paired were Catherine (33% black) with Mitchell (96% black); Girard (23% black) with McDaniel (98% black); HoAve (92% black) with Loaa^ell (6% black); and Sheppard (5% black) with Fair-hill (43.6% black). The School Board by a tie vote rejected the staff’s recommendation, apparently in pursuance of a determination that its Plan would contain no involuntary elements whatsoever. I would dismiss the Petition for Enforcement only on condition that the School District agree to meet the Commission’s objection No. 3 and implement its staff’s Plan for pairing of the eight elementary schools hereinbefore named.

 The Commission's objection No. 1 is, in my view, unnecessary because this Court will retain jurisdiction and if the voluntary plan does not work, we can act on future applications for enforcement by the Commission. The Commission's objection No. 4 raises a novel question, .so far as this writer is a-ware; that is, that of whether under the statute students must be in an integrated class every hour of every school day. We would not jeopardize the substantial agreements achieved between the parties by embarking on a consideration of this question at this time. The Commission’s objection No. 5 draws to our attention that in earlier orders we have said that the District should, as a part of its plan, provide written justification in each instance in which it proposes not to desegregate a school. Since we imposed this requirement, we may excuse the Board’s failure to comply. We should not delay the earliest implementation of the plan by insisting on this requirement.